Springer, O. J.
This case turns upon the construction to be given to section 7 of the act of congress approved March 1, 1895, entitled “An act to provide for additional United States judges for the Indian Territory and for other purposes.” The portion of 'the section applicable to this case is as follows: ‘ ‘ All civil suits should be brought in the *407district in which the defendant or defendants reside or may be found; but if there are two or more defendants residing in different districts the action may .be brought in any district in which either of the defendants may reside or be found; and, if a resident, in the court nearest his residence. All cases shall be tried in the court to which the process is returnable unless a change of venue is allowed, in which case the court shall change the venue to the nearest place of holding court within the district, and any civil cause maybe removed to another district for trial if the court shall so order, on the application of either party. ” This provision must be construed in connection with the previous acts of congress applicable to the Indian Territory. The act of May 2, 1890, put in force in the Indian Territory certain statutes of the state of Arkansas, contained in Mansfield’s Digest. Among other things, the act of May 2, provided that whenever, in the statutes of Arkansas, the word “county” occurred, the words “judicial division ” should be substituted therefor. This act constituted each judicial division or district in the Indian Territory a county, for the purpose of defining jurisdictional limits.
Jurisdiction cannot be conferred upon a court by consent of parties, or by order of court. It must be conferred by law, and the geographical limits within which jurisdiction may be exercised are always definite and capable of exact ascertainment. The geographical lines of a court’s jurisdiction are not the subject of measurement, to be ascertained by the court in each case, as a question of fact. The United States court in the Indian Territory is divided into three districts. The lines of these districts are fixed by law, and are susceptible of exact ascertainment in all cases, and the court in each district has jurisdiction to hear and determine all cases cognizable in the district, at any one of the places for holding court. There are no subdivisions in the *408district prescribed by law, within.,which process is returnable to a particular place of holding court. The jurisdictional lines are the outer boundaries of the judicial district. Inside of those lines, the law has prescribed no other lines which mark or limit the jurisdiction of the court. ' If, for the purpose of obtaining jurisdiction, a suit must be brought against the defendant “in the court nearest his residence,” in the judicial district, how is the court to determine the fact? Should the court be nearest to defendant’s residence on a straight line, or by the route usually traveled? And suppose the defendant lives so nearly equidistant from two places of holding court that it is impossible to determine the fact without the use of the surveyor’s chain. And suppose the defendant’s surveyor found the distance to be a given number of miles, and the plaintiff’s should reach a different conclusion. And suppose the court should act upon the information before it, and take jurisdiction of a case, and it should be ascertained afterwards that the defendant resided nearer another place for holding court. These questions will serve to point out the great difficulty and embarrassment to which the court would be subjected if it has no jurisdiction to hear and determine a case against a defendant unless it is brought in the court in the district nearest his residence. The words ‘ ‘in the court nearest his residence” are merely directory, and not jurisdictional, for the conclusive reason that no jurisdictional lines had been established between the different places of holding court in the district. All the places for holding court were located in one jurisdiction. The words which follow are conclusive on this point: “All cases shall be tried in the court to which the process is returnable, unless a change of venue is allowed, in which case the court shall change the venue to the nearest place of holding court within the district.” Nearest to what? Evidently nearest to the place of defendant’s residence. The word “venue,’’used in this connection, evidently means “the place *409of trial. ” If a case should bejjjbrought in a court which was not nearest to the place of the defendant’s residence, the court is authorized to change the place • of trial to the court nearest defendant’s residence, but the court is not authorized or required to dismiss the suit for want of jurisdiction. The portion of the act last quoted means this, or it means nothing, and is surplusage. It is a well established rule of construction that effect should be given to every part of a stan-ute, if it can possibly be done. The change of venue referred to is not the ordinary change of venue allowed on recount of the prejudice of the people, or the incompetency if the judge. If so, the court would not be required to “change the venue to the nearest place of holding court in the district.” The prejudice of the people, or the incompe-bency of the judge, might be the same at both places. The inly object to be secured by the change contemplated in this sentence is to bring the trial of the case t'o the court nearest she defendant’s residence. That object is secured by transferring the case to the court nearest defendant’s residence, Hid not by dismissing the suit for want of jurisdiction, and ¡hus requiring the plaintiff to find out, at his peril, the court which is nearest' the residence of the defendant, and to bring lis suit in that court. The judgment of the court below, sustaining the plea in abatement, and dismissing the suit for want of jurisdiction, is reversed, and the case remanded to he court at Purcell, at which place the case may be tried, or it any other place in the Southern district to which the court nay, in its discretion, transfer the same for trial. Reversed Bind remanded.
Court nearest residence.
Statute directory,